ATTORNEY GENERAL OF TEXAS
                                           GREG       ABBOTT




                                             February 27, 2009



The Honorable Armando R. Villalobos                     Opinion No. GA-0696
Cameron County District Attorney
Cameron County Courthouse                              Re: Duties and compensation offoreign-Ianguage
Post Office Box 2299                                   interpreters appointed under Code of Criminal
Brownsville, Texas 78522-2299                          Procedure article 38.30 (RQ-0739-GA)

Dear Mr. Villalobos:

       You inquire about the duties and compensation of foreign-language interpreters appointed
under Code of Criminal Procedure article 38.30. 1 You ask whether the interpreters must translate
foreign language materials for the district attorney in preparation for a criminal proceeding and
whether such work for the district attorney is subject to the compensation provisions of article
38.30(b) and (c). See Request Letter at 1.

       Code of Criminal Procedure article 38.30(a) provides in part:

                       When a motion for appointment of an interpreter is filed by
               any party or on motion of the court, in any criminal proceeding, it is
               determined that a person charged or a witness does not understand
               and speak the English language, an interpreter must be sworn to
               interpret for the person charged or the witness. Any person may be
               subpoenaed, attached or recognized in any criminal action or
               proceeding, to appear before the proper judge or court to act as
               interpreter therein . . . .

TEX. CODE CRIM. PROC. ANN. art. 38.30(a) (Vernon Supp. 2008).

        An interpreter appointed pursuant to article 38.30 by the court in a criminal proceeding must
appear before the judge or court to interpret for a witness or the person charged. Id. This provision
does not require him to translate foreign language materials for the district attorney in preparation
for criminal proceedings. See ide Subsections (b) and (c) of article 38.30 provide for compensating
interpreters appointed "under the terms of this article" from the county's general fund. Id. art.
38.30(b)-(c). Interpreters appointed under article 38.30 do not perform translation work for the


       IRequest Letter at 1 (available at http://www.texasattomeygenera1.gov).
The Honorable Armando R. Villalobos - Page 2            (GA-0696)



district attorney in preparation for a criminal proceeding, and accordingly compensation under article
38.30 does not cover such work. See id. art. 38.30(a)-(c).

        You also ask whether the Cameron County Commissioners Court must provide funding for
translation services needed by the district attorney to prepare for trial. Request Letter at 1-2. As a
county attorney performing the duties of a district attorney,2 you are a prosecuting attorney who
receives funding for expenses from both the state and the county. See, e.g., TEX. GOV'T CODE ANN.
§ 41.101 (Vernon 2004); id. § 46.004(a) (Vernon SUppa 2008). A county may not reduce the funding
it provides for the prosecutor's salary or office as a result of state funding. Id. § 46.006(b) (Vernon
2004). The commissioners court has authority to prepare the county budget, but it can be enjoined
from adopting a budget that fails to provide essential funding for a prosecuting attorney's office. See
Randall County Comm 'rs Ct. v. Sherrod, 854 S.W.2d 914,920-21 (Tex. App.-Amarillo 1993, no
writ). The adequacy of a particular budget raises fact questions that cannot be answered in an
attorney general opinion. See Tex. Att'y Gen. Ope No. GA-0459 (2006) at 3-4.




       2See TEX. GOV'T CODE ANN. § 46.002(3) (Vernon Supp. 2008).
The Honorable Armando R. Villalobos - Page 3         (GA-0696)



                                      SUMMARY

                       Foreign language interpreters appointed pursuant to Code of
              Criminal Procedure article 38.30 in a criminal proceeding are
              required to interpret for a witness or the person charged. They are not
              required to perform translation work for the district attorney in
              preparation for a criminal proceeding, and their compensation under
              article 38.30 does not cover such work. The commissioners court has
              authority to prepare the county budget, but it can be enjoined from
              adopting a budget that fails to provide essential funding for a
              prosecuting attorney's office.




                                             GREG          BOTT
                                             Attorney General of Texas


ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney Gener~l for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee